Citation Nr: 0620361	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for pes planus (flat 
feet).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1972.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal from rating decisions 
of the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO).

In September 2005, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  Pes planus was not present in service and is not 
otherwise shown to be related to service.

2.  The veteran's claim for service connection for a low back 
disability was previously denied by the RO in a rating 
decision dated in June 1973.

3.  Relevant evidence submitted since the June 1973 rating 
decision is new in that it has not been previously 
considered, but it is not material.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The June 1973 Rating Decision is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104, 20.302, 20.1103 (2005).

3.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
April 2003, June 2003, and April 2005 that told him what was 
necessary for his claims to be granted.  With regard to 
elements (2) and (3), the Board notes that the RO's April 
2003, June 2003, and April 2005 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2005 letter asked the appellant to submit any 
evidence in his possession that pertains to his claim.  The 
Board finds that the requirements of the fourth notice 
element have been met.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained some service medical records, private treatment 
records, VA treatment records, and Social Security records.  
The veteran testified at two personal hearings.  He has not 
indicated that there is additional evidence available that is 
obtainable.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim for service connection for pes 
planus because there is no evidence of pertinent disability 
in service or for years following service.  The veteran has 
been diagnosed with pes planus but there is no evidence that 
the veteran suffered from this disability while in service, 
or that the current disability is related to service.  Thus, 
while there is evidence of current treatment, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of any findings in service, 
any opinion relating this disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
complaints of flat feet or any diagnosis of or treatment for 
flat feet.  The veteran's separation examination is 
completely negative for any mention of flat feet.

Private treatment records and VA treatment records show that 
the veteran has been treated for flat feet and the veteran 
has testified that he has been treated with shoe inserts and 
that he first had the disability in service.  There is no 
medical evidence suggesting a link to service.

Although the veteran may suffer from pes planus, there is no 
medical evidence of a similar disability in service, and no 
medical opinion suggesting a link to service.  The veteran 
believes that this disability is related to service, but as a 
lay person, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board declines to obtain a nexus 
opinion as outlined above because any opinion, in the absence 
of corroborating service medical records, would be entirely 
speculative.  There is no indication in the medical records 
of a link to service for flat feet and therefore, the Board 
finds that service connection for pes planus (flat feet) is 
not warranted.  The preponderance of the evidence is against 
the veteran's claim and service connection for these 
disabilities is denied.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence as 
discussed above favors a denial of the claim and there is no 
doubt to be resolved in the veteran's favor.

III.  New and Material Evidence

Entitlement to service connection for a low back disability 
was previously denied by the RO in a rating decision dated in 
June 1973.  Service connection was denied because the medical 
evidence showed the veteran suffered from spinal scoliosis, 
spina bifida of S1, and sacralization of L5.  These were 
determined to be congenital or developmental disabilities and 
therefore not service connected.  Decisions of the RO are 
final, if not appealed.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2005), and may be reopened only by the submission of 
new and material evidence.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2005).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claim was denied in June 1973, 
which consists of private and VA treatment records, Social 
Security records, and the veteran's testimony at two personal 
hearings, is new, in that it has not been previously 
considered.  However, it is not material.  None of the new 
medical evidence presented suggests a link to service or 
suggests that the veteran's back disability has been 
misdiagnosed.   The veteran did testify that his back 
disability has been diagnosed incorrectly, and he testified 
that his back disability was aggravated by service, even if 
it is determined to be a congenital or developmental defect.  
The veteran is competent to describe symptoms, but is not a 
medical professional, and is not competent to offer an 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).
There is no new, competent, evidence that directly addresses 
the specified reasons for the earlier denial of service 
connection and directly addresses unestablished facts that 
are necessary for the claims to be substantiated.  
Accordingly, the Board concludes that the appellant has not 
submitted new and material evidence to reopen the claim of 
service connection for a low back disability.


ORDER

Entitlement to service connection for pes planus (flat feet) 
is denied.

New and material evidence has not been submitted and the 
claim of service connection for a low back disability is not 
reopened.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


